Opinion issued July 31, 2014




                                     In The

                               Court of Appeals
                                    For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00418-CR
                            ———————————
                       THE STATE OF TEXAS, Appellant
                                       V.
                      ROGER KEITH JOPLING, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1352035


                          MEMORANDUM OPINION

      The State has filed a motion to dismiss the appeal in compliance with Texas

Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2